Citation Nr: 9905966	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied service connection for 
residuals of a left foot injury.

As an initial matter the Board notes that the RO has 
characterized the issue on appeal as whether new and material 
evidence has been submitted to reopen the previously denied 
claim for service connection for residuals of a left foot 
injury.  However, the Board notes that in September 1995, the 
veteran filed a VA Form 21-4138 (Statement in Support of 
Claim), which the Board construes as the equivalent of a 
Substantive Appeal.  As such, the Board construes the issue 
on appeal as entitlement to service connection for residuals 
of a left foot injury, and will be reviewed by the Board de 
novo.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers residuals of an in-service 
left foot injury.


CONCLUSION OF LAW

Residuals of a left foot injury were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1Vet.App. 49, 55 (1990).  That is, the Board finds 
that the veteran has presented a claim that is plausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (1998).

The evidence reflects that during World War II the veteran 
served in the European Theater of Operations from November 
1943 to August 1945 and according to his separation document 
was involved in battles and campaigns in Normandy, Northern 
France, the Rhineland, and Central Europe.  The veteran 
contends that he is entitled to service connection for 
residuals of a left foot injury because, while on active duty 
in mid to late 1943, he sustained a left foot injury when a 
100 pound bag of cement fell on his left foot while he was 
patching runways in England.  Medics allegedly wrapped the 
veteran's foot, but he received no further treatment.  The 
veteran claims that he reinjured the foot when he stepped in 
a hole in 1944.  The veteran's service medical records are 
unavailable.  However, in support of his claim, the veteran 
submitted statements from his squad sergeant who witnessed 
the injury and family members indicating that in 1945 he 
returned from service with a foot injury.  Despite there 
being no official record that the injury occurred, the Board 
accepts these statements as sufficient proof of the injury 
because the injury was consistent with the circumstances and 
hardships of the veteran's World War II service.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

By letter dated July 1998, William R. Hayman, M.D., a 
podiatry foot specialist, wrote that he had seen the veteran 
34 years earlier (in approximately 1964) for complaints 
associated with an old fracture.  The earliest medical record 
on file is a VA examination report dated in 1968.  The 
veteran was undergoing a special examination due to a heart 
condition and the examiner noted no significant abnormality 
of the feet.  The veteran was first noted to have an 
abnormality of the left foot in April 1993, during a VA 
outpatient treatment visit.  In a September 1993 VA 
examination report an examiner noted that the veteran's foot 
appeared to be grossly deformed with limited range of motion 
of any joints of the left foot and ambulated with a limp.  
The diagnosis was degenerative changes to the left foot and 
ankle.  April and June 1996 VA examination reports note a 
diagnosis of a fracture of the left foot with significant 
deformity and angulation.  

The veteran has provided letters by his private physician, 
Alan Anderson, M.D., who has treated the veteran's foot for 
over twenty years.  In August 1994, Dr. Anderson opined that 
the veteran sustained a fracture of the fourth metatarsal in 
service and since that time has had severe deformity of the 
foot with an inversion of the foot.  He indicated that after 
he had reviewed x-rays from the VA hospital showing a 
probable old fracture of the fifth metatarsal, some degree of 
osteoporosis and degenerative disease throughout, he felt 
that "historically the findings in this patient's foot and 
deformity and his subsequent disability has been due to his 
injury dating back to 1943."

In light of the evidence verifying an in-service left foot 
injury, the absence of evidence of an intercurrent injury 
following service, and a physician's opinion that the veteran 
now suffers from residuals of a left foot injury, the Board 
believes that, with resolution of any reasonable doubt in the 
veteran's favor, the evidence supports a grant of service 
connection.


ORDER

Service connection for residuals of a left foot injury is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

